DETAILED ACTION
1.	Claims 1-9 of U.S. Application 16/348393 filed on May 8, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on June 6, 2019 and October 23, 2019 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inuduka et al (Inuduka) (U.S. PGPub No. 20110228508).
Regarding claim 1, Inuduka discloses (see figs. 7 and 8C below) a capacitor unit (10c) (¶ 73) comprising: 

a harness side terminal (101c, 102c) provided on a first end portion side (see annotated fig. 8C below) of a first surface of the housing (17c) and connectable to a power source harness for supplying DC power from an outside (terminals 101c, 102c are capable of being connected to a power source harness, Abstract; ¶ 75); 
a board side terminal (131c, 141c, 151c, 161c) provided in the housing (17c) and connectable to a circuit board (20) from which the DC power is output via the capacitor main body (121) (¶ 48 to ¶ 50; ¶ 68; ¶ 82 to ¶ 84; ¶ 24 to ¶ 26); and 
a plurality of guide portions (see annotated fig. 7 below) that protrude from the first surface and extend from a second end portion (see annotated fig. 8C below) on a side opposite to the first end portion (see annotated fig. 8C below) on the first surface toward the first end portion (see annotated fig. 8C below), wherein the plurality of guide portions (see annotated fig. 7 below) are provided to be separated in a second direction (Y-direction, see fig. 7) orthogonal to a first direction (Z-direction, see fig. 7) of connecting the first end portion (see annotated fig. 8C below) and the second end portion (see annotated fig. 8C below) to each other so as to sandwich the harness side terminal (101c, 102c) therebetween (¶ 75; ¶ 80).

    PNG
    media_image2.png
    654
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    719
    media_image3.png
    Greyscale

Regarding claim 2/1, Inuduka discloses (see figs. 7 and 8C above) the plurality of guide portions (see annotated fig. 7 above) are provided in a pair so as to sandwich therebetween one of the harness side terminals (101c, 102c) in the second direction (Y-direction, see fig. 7) (¶ 75; ¶ 80).
Regarding claim 4/1, Inuduka discloses (see figs. 7 and 8C above) the board side terminal (131c, 141c, 151c, 161c) is provided in the first end portion (see annotated fig. 8C above) of the housing (17c) (¶ 48 to ¶ 50; ¶ 68; ¶ 82 to ¶ 84).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inuduka in view of Morikaku et al (Morikaku) (U.S. PGPub No. 20040092134).
Regarding claim 3/1, Inuduka teaches the device of claim 1 but does not explicitly teach a harness abutting portion that protrudes on the second end portion side of the first surface and that is configured to abut against the power source harness in the second direction.
However, Morikaku teaches (see figs. 19 and 20 below) a harness abutting portion (25) that protrudes on the second end portion (see annotated fig. 19 below) side of the first surface and that is configured to abut against the power source harness (6) in the second direction (see annotated fig. 20 below) (¶ 93; ¶ 98 to ¶ 102; ¶ 42) in order to provide ease of installation and improved thermal isolation (Morikaku, ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka and provide a harness abutting portion that protrudes on the second end portion side of the first surface and that is configured to abut against the power source harness in the second direction as taught by Morikaku in order to provide ease of installation and improved thermal isolation (Morikaku, ¶ 11).


    PNG
    media_image4.png
    551
    578
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    471
    571
    media_image5.png
    Greyscale


9.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inuduka in view of Machi (JP 2001319701, see English Machine Translation attached).
Regarding claim 5/1, Inuduka teaches (see figs. 7 and 8C above) the board side terminal (131c, 141c, 151c, 161c) extends in a plate shape from a base portion (see annotated fig. 8C above) held in the housing (17c) toward a distal end portion (see annotated fig. 8C above) connected to the circuit board (20) (¶ 48 to ¶ 50; ¶ 68; ¶ 82 to ¶ 84; ¶ 24 to ¶ 26). 

However, Machi teaches (see figs. 1 and 2 below) a notch portion (123, 124) recessed inward of the board side terminal (1) in a width direction between the base portion and the distal end portion (¶ 23 to ¶ 26) in order to provide a more reliable connection between the board and the circuit elements (Machi, Abstract; ¶ 3; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka and provide a notch portion recessed inward of the board side terminal in a width direction between the base portion and the distal end portion as taught by Machi in order to provide a more reliable connection between the board and the circuit elements (Machi, Abstract; ¶ 3; ¶ 4).

    PNG
    media_image6.png
    295
    751
    media_image6.png
    Greyscale

Regarding claim 6/5/1, Inuduka in view of Machi teaches the device of claim 5 but does not explicitly teach a first notch portion formed on a first side of the board side terminal in the width direction and a second notch portion formed on a second side of the board side terminal in the width direction, are formed.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka in view of Machi and provide a first notch portion formed on a first side of the board side terminal in the width direction and a second notch portion formed on a second side of the board side terminal in the width direction, are formed as further taught by Machi in order to provide a more reliable connection between the board and the circuit elements (Machi, Abstract; ¶ 3; ¶ 4).
Regarding claim 7/6/5/1, Inuduka in view of Machi teaches the device of claim 6 but does not explicitly teach the first notch portion and the second notch portion are formed at an interval in a direction of connecting the base portion and the distal end portion to each other.
However, Machi further teaches (see figs. 1 and 2 above) the first notch portion (123) and the second notch portion (124) are formed at an interval in a direction of connecting the base portion and the distal end portion to each other (¶ 23 to ¶ 26) in order to provide a more reliable connection between the board and the circuit elements (Machi, Abstract; ¶ 3; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka .
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inuduka in view of Yakushiji (U.S. PGPub No. 20160135320) and Morikaku.
Regarding claim 8/1, Inuduka teaches (see figs. 7 and 8C above) the capacitor unit (10c) (¶ 73); the circuit board (20) that is configured to convert the DC power output from the capacitor unit into AC power (¶ 24 to ¶ 27).
Inuduka does not explicitly teach an electric compressor comprising: a motor rotationally driven by the AC power output from the circuit board; a compression mechanism driven by the motor; and a casing that accommodates the capacitor unit, the circuit board, the motor, and the compression mechanism
However, Yakushiji teaches (see figs. 1 and 2 below) an electric compressor (title; Abstract) comprising: a motor (11) rotationally driven by the AC power output from the circuit board (21); a compression mechanism driven (12) by the motor (11); and a casing (see annotated fig. 1 below) that accommodates the capacitor unit (40), the circuit board (21), the motor (11), and the compression mechanism (12) (¶ 56 to ¶ 58; ¶ 33) in order to provide a compressor device with improved rigidity and reduced vibration (Yakushiji, ¶ 26; ¶ 9; ¶ 10).

    PNG
    media_image7.png
    468
    711
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    749
    598
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka and provide an electric compressor comprising: a motor rotationally driven by the AC 
Inuduka in view of Yakushiji do not explicitly teach a power source harness of which one end portion is connected to the harness side terminal and which extends toward the second end portion side.
However, Morikaku teaches (see fig. 19 above) a power source harness (6) of which one end portion is connected to the harness side terminal (9, fig. 18) and which extends toward the second end portion side (see annotated fig. 19 below) (¶ 93; ¶ 98 to ¶ 102; ¶ 42) in order to provide ease of installation and improved thermal isolation (Morikaku, ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka in view of Yakushiji and provide a power source harness of which one end portion is connected to the harness side terminal and which extends toward the second end portion side as taught by Morikaku in order to provide ease of installation and improved thermal isolation (Morikaku, ¶ 11).
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inuduka in view of Yakushiji and Morikaku as applied to claim 8 above, and further in view of Kobayashi et al (Kobayashi) (U.S. PGPub No. 20110316373). 
Regarding claim 9/8/1, Inuduka in view of Yakushiji and Morikaku teaches the device of claim 8 but does not explicitly teach the casing includes a casing side harness 
However, Kobayashi teaches (see figs. 1 and 3 below) the casing (10) includes a casing side harness abutting portion (30) which abuts against the power source harness (20) derived from the second end portion (see annotated fig. 1 below) side of the housing (10) (¶ 54 to ¶ 60) in order to effectively seal and waterproof and/or oilproof the wire connection areas (Kobayashi, ¶ 24, ¶ 25).

    PNG
    media_image9.png
    695
    600
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    618
    580
    media_image10.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuduka in view of Yakushiji and Morikaku and provide the casing includes a casing side harness abutting portion which abuts against the power source harness derived from the second end portion side of the housing as taught by Kobayashi in order to effectively seal and waterproof and/or oilproof the wire connection areas (Kobayashi, ¶ 24, ¶ 25).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Hunziker (U.S. PGPub No. 20050227547) teaches an electrical connector for printed circuit board (PCB) of power supply in electronic equipment, has side flanges which can be operated to allow main body to readily disengage from PCB while giving the connector a footprint on PCB.BIRCH. STEWART. KOLASCH & BIRCH, LLPCJBCJB/prtApplication No.: NEWDocket No.: 1609-1316PUSIPage 4 of 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834